.   .

        UNffiD STATES DISTRICT COURT                                SOUTHERN DISTRICT OF TEXAS
                                                                                       United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                                                                                                 June 17, 2019
        In re Herman E. Hoffman,                       §
                                                                                              David J. Bradley, Clerk
                                                       §
                                 Debtor.               §

        Herman Hoffman,                                §
                                 Appellant,            §
                                                       §
        versus                                         §                      Civil Action H-17-2332
                                                       §                           Adversary 16-3222
        Leslie Maybin, et al.,                         §
                                                       §
                                 Appellees.            §

                                               Final judgment


                    Herman and Kathleen Hoffman t~.ke nothing from Leslie Maybin, Kelly
            Maybin, the Houston Society for the Prevention of Cruelty to Animals, Gordon
            Welch, Deborah Michielson, ].D. Lambright, Stuart Hughes, Ronald Chin,
            Wayne Mack, Michael Seiler, Montgomery County, Texas, and Brett Ligon.


                    Signed on June   4·       2otg, at Houston, Texas.



                                                           -   -~~--~~-----------
                                                                    Lynn N. Hughes
                                                               United States Districtjudge
